FILED
                            NOT FOR PUBLICATION                                  JUL 20 2011

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CYNTHIA JETER,                          )      No. 07-55914
                                        )
      Petitioner – Appellant,           )     D.C. No. CV-03-05955-DSF
                                        )
      v.                                )     MEMORANDUM*
                                        )
DEBORAH L. PATRICK,                     )
                                        )
      Respondent – Appellee.            )
                                        )
                                       )

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted July 11, 2011**
                               Pasadena, California

Before:      FERNANDEZ, RYMER, and TALLMAN, Circuit Judges.

      Cynthia Jeter appeals the district court’s denial of her petition for a writ of

habeas corpus. See 28 U.S.C. § 2254. We affirm.

      In order to prevail, Jeter must meet the standards set forth in 28 U.S.C.

      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. Rule 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
§ 2254(d), which, in effect, direct us to be highly deferential and to give state court

decisions the benefit of the doubt. See Woodford v. Visciotti, 537 U.S. 19, 24, 123

S. Ct. 357, 360, 154 L. Ed. 2d 279 (2002) (per curiam). Where, as here, the claim

is that the state courts unreasonably applied clearly established Supreme Court

law,1 a petitioner must show that “‘there was no reasonable basis’” for the state

courts’ decision;2 Jeter “has failed to meet that high threshold.”3

      (1)      Jeter first asserts that her constitutional rights under Batson4 were

violated because the state courts unreasonably rejected her claim that the

prosecutor had exercised peremptory challenges based on race or gender. We

disagree. We have reviewed the record and made the required comparative

analysis5 and we are unable to say that the state court unreasonably determined that


      1
       See Harrington v. Richter, ___ U.S. ___, ___, 131 S. Ct. 770, 785–86, 178
L. Ed. 2d 624 (2011).
      2
       Cullen v. Pinholster, ___ U.S. ___, ___, 131 S. Ct. 1388, 1402, 179 L. Ed.
2d 557 (2011); see also Lockyer v. Andrade, 538 U.S. 63, 76, 123 S. Ct. 1166,
1175, 155 L. Ed. 2d 144 (2003); Sessoms v. Runnels, No. 08-17790, slip op. 7337,
7349–50 (9th Cir. June 3, 2011).
      3
          Pinholster, ___ U.S. at ___, 131 S. Ct. at 1403.
      4
       Batson v. Kentucky, 476 U.S. 79, 96–99, 106 S. Ct. 1712, 1723–24, 90 L.
Ed. 2d 69 (1986).
      5
       See Cook v. LaMarque, 593 F.3d 810, 815 (9th Cir. 2010); Kesser v.
Cambra, 465 F.3d 351, 360 (9th Cir. 2006) (en banc). We note that the state courts
did not conduct a comparative analysis, but that does not affect the standard of
                                                                        (continued...)

                                            2
the prosecutor’s explanation for the exercise of peremptories was not purposefully

discriminatory.6

      (2)    Jeter next argues that her due process rights were violated because the

trial court erroneously included “intent”7 in its instructions to the jury on the

elements of voluntary manslaughter. Again, we disagree. The California Court of

Appeal could reasonably determine that on the record in this case8 the error was

not prejudicial — we cannot say that the error so infected the trial that due process

was violated.9

      AFFIRMED.



      5
        (...continued)
review. See Cook, 593 F.3d at 816 n.2; see also Harrington, ___ U.S. at ___, 131
S. Ct. at 784.
      6
        See Rice v. Collins, 546 U.S. 333, 338, 126 S. Ct. 969, 974, 163 L. Ed. 2d
824 (2006); Cook, 593 F.3d at 816, 826. We note that even before the enactment
of the stringent standards in 28 U.S.C. § 2254(d), we were required to give “great
deference” to state court determinations in this area. Batson, 476 U.S. at 98 n.21,
106 S. Ct. at 1724 n.21.
      7
      See People v. Lasko, 23 Cal. 4th 101, 109, 999 P.2d 666, 671, 96 Cal. Rptr.
2d 441, 447 (Cal. 2000).
      8
       The facts show, among other things, that Jeter stabbed her husband and then
stood by for over twelve hours while he bled to death.
      9
       See, e.g., Middleton v. McNeil, 541 U.S. 433, 437–38, 124 S. Ct. 1830,
1832–33, 158 L. Ed. 2d 701 (2004); McNeil v. Middleton, 402 F.3d 920, 922 (9th
Cir. 2005); see also Estelle v. McGuire, 502 U.S. 62, 72, 112 S. Ct. 475, 482, 116
L. Ed. 2d 385 (1991).

                                           3